DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on June 3, 2021.
 Claims 34, 39,40,45,46, and 51 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 34-51 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed June 3, 2021, with respect to the rejection(s) of claim(s) 34-51 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Larsen et al. (US Application 20200267617, hereinafter Larsen) which discloses wherein the PDU session is associated with one or more QoS flows including the QoS flow, and wherein each of the one or more QoS flows comprises a QoS profile([0033], [0094],[0102]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Application 2019/0191349, hereinafter Kim) in view of Larsen et al. (US Application 20200267617, hereinafter Larsen).
Regarding claims 34, 40, 46, Kim discloses a wireless communication method (Figs. 2, 5a -14), comprising: 
receiving, by a base station in a next generation radio access network (NG-RAN), a session request for a session establishment of a Packet Data Unit (PDU) session for Internet Protocol multimedia subsystem (IMS) voice over an N2 interface via an access and mobility control function (AMF)([0063]-[0065],[0134]-[0138], which recites the AMF may transmit an N2-AP request message to an NG RAN, where the NG RAN included the base station), the session request including a Quality of Service (QoS) profile associated with a session establishment for Internet Protocol multimedia subsystem (IMS) voice([0063]-[0065],[0111],[0134]-[0138], which recites the request message is based on QoS within the entire network); and
 transmitting, by the base station in the NG RAN, a handover required message to the AMF to initiate a handover of the session establishment for the IMS voice to a node or a network that provides Long Term Evolution (LTE) communications by transmitting a handover required message to the AMF ([0063]-[0065], [0111], [0134]-[0138], [0153],[0179],  which recites the transmission of a handover message).  
	Kim does explicitly discloses wherein the PDU session is associated with one or more QoS flows including the QoS flow, and wherein each of the one or more QoS flows comprises a QoS profile.
 ([0033], [0094], [0102]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Larsen with the teaching of Kim by using the above features such as the PDU session is associated with one or more QoS flows including the QoS flow, and wherein each of the one or more QoS flows comprises a QoS profile as taught by Larsen for the purpose of minimizing service interruption caused by the access change ([0034]).
	Regarding claims 39, 45, 51, Kim discloses a wireless communication method, and a wireless device (Figs. 2, 5a -14), comprising: 
a processor(102,512), and a memory (101,511) including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to
receiving, by a network element, a session response from a base station in a next generation radio access network (NG-RAN) via an access and mobility control function (AMF) ([0063]-[0065],[0134]-[0138], which recites the receiving of session responses from the NG RAN included the base station via  the AMF), wherein the session response indicates a handover of a session establishment for Internet Protocol multimedia subsystem (IMS) voice to a node or a network that provides Long Term ([0063]-[0065],[0111],[0134]-[0138], [0153],[0179],  which recites the transmission of a handover message); and 
initiating, by the network element, a bearer establishment or a Quality of Service (QoS) flow establishment after the handover is completed([0063]-[0065],[0111],[0134]-[0138], [0153],[0179],  which recites IMS call establishment procedure).    
Regarding claims 35, 41, 45,  Kim discloses the method of claim 34, wherein the node or the network that provides LTE communications includes an LTE base station or an evolved LTE base station([0051]-[0065],[0111],[0134]-[0138], [0153],[0179]).     
Kim does explicitly discloses wherein the PDU session is associated with one or more QoS flows including the QoS flow, and wherein each of the one or more QoS flows comprises a QoS profile.
	However, Larsen wherein the PDU session is associated with one or more QoS flows including the QoS flow, and wherein each of the one or more QoS flows comprises a QoS profile ([0033], [0094], [0102]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Larsen with the teaching of Kim by using the above features such as the PDU session is associated with one or more QoS flows including the QoS flow, and wherein each of the one or more QoS flows comprises a QoS profile as taught by Larsen for the purpose of minimizing service interruption caused by the access change ([0034]).
Regarding claims 36, 42, 48, Kim discloses the method of claim 34, comprising: transmitting, by the base station, a session response to a network element via the AMF in response to the session request over the N2 interface, wherein the session response indicates the handover of the session establishment for the IMS voice to the node or the network that provides LTE communications([0051]-[0065],[0111],[0134]-[0138], [0153],[0179]).       
Regarding claims 37, 43, 49, Kim discloses the method of claim 36, wherein the network element includes a session management function (SMF) ([0051]-[0065],[0111],[0134]-[0138], [0153],[0179]).     
Regarding claims 38, 44, 50, Kim discloses the method of claim 36, wherein the network element includes a packet data network gateway control plane (PGW-C) ([0051]-[0065],[0111],[0134]-[0138], [0153],[0179]).      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DADY CHERY/Primary Examiner, Art Unit 2461